        Case 4:18-cv-00247-ALM Document 95-2 Filed 07/17/19 Page 1 of 8 PageID #: 1899
10/25/2018                                Feds Shut Down Yet Another Revenge Porn Site Linked To James McGibney!!! I BV Files




                                          So. How was your week?




                                          UPDATE: Oct 23, 2018




                                          The secret balloting has ended for a contest that many of you did not realize was even going on. It Is
                                          that time of the year in which we, your Admins of the BV Files bestow upon one deserving mother t he
                                          Ehrenkreuz der Deutschen Mutter award, or the Cross of Honor of the German Mother. Or simply known
                                          as the Mother's Cross.




                                                                                 The Cross of Honor of the
                                                                                 German Mother


                                          In recognition of the substantial importance a woman's role and motherhood was in support of a strong
                                          Germany, the Cross of Honor of the German Mother was Introduced by decree In Berlin on December 16,
                                           1938, by FOhrer und Reichskanzler (leader and chancellor) Adolf Hitler. The preamble of the statutory
                                          decree declared:




                                              '/'ls a visible stg11 o/gratitude o/the Ger111an nation lo children-rich mothers I establish this
                                              Cross of 1-Tonor o/the Gem1a11 Mother."




                                          In light of the fact that Jason Lee Van Dyke has been such a good little Nazi this year, what
                                          with all of his wonderful extra curricular activities (I.e. street fighting and rioting} ....




http://www.viaviewfiles.neVuncategorized/feds-shut-down-yet-another-revenge-porn-site-linked-to-james-mcgibney/                                           53/84

         ATTORNEY WORK PRODUCT                                            DOC 80                                                            Page 1 of 7
        Case 4:18-cv-00247-ALM Document 95-2 Filed 07/17/19 Page 2 of 8 PageID #: 1900
10/25/2018                                Feds Shut Down Yet Another Revenge Porn Site Linked To James McGlbney!l! I BV Files




                                                                                                     ._..
                                                                                                      ,..,..0)
                                                                                                                              ....... ._
                                                                                                                   iltU fOt .... Soy~ ... b.A1tu1

                                                                                                      ..........
                                                                                                      .tio..A1"'!*'\lh~tllhi'i, .....,MUil


                                                                                                      ~~~~UO'A • VN
                                                                                                      ~ow...nt.ed"''l'° 1 .rd~gol
                                                                                                      ~._,, lbr",... bbw:le bcti ... .wd
                                                                                                      fwl.at~~tb?
                                                                                                      pO..... ):al:ti"°""'~ ' 't....t'
                                                                                                      W.tw.edw~rt.... C!l 'fOUGll.b.IJUI
                                                                                                      l.:1'0drolrdhMkM..




                                                                                                      <? 0
                                                                                                      lU>n




http://www.viaviewfiles.neUuncategorized/feds-shut-down-yet-another-revenge-porn-site-linked-to-james-mcgibney/                                                   54/84

         ATTORNEY WORK PRODUCT                                         DOC 80                                                                       Page 2 of 7
        Case 4:18-cv-00247-ALM Document 95-2 Filed 07/17/19 Page 3 of 8 PageID #: 1901
10/25/2018                                Feds Shut Down Yet Another Revenge Porn Site Linked To James McGibney!!! I BV Files




http://www.viaviewfiles.neVuncategorized/feds-shut-down-yet-another-revenge-pom-site-linked-to-james-mcgibney/                                55/84

         ATTORNEY WORK PRODUCT                                         DOC 80                                                   Page 3 of 7
        Case 4:18-cv-00247-ALM Document 95-2 Filed 07/17/19 Page 4 of 8 PageID #: 1902
10/25/2018                                Feds Shut Down Yet Another Revenge Porn Site Linked To James McGibney!!! I BV Files




                                          there really is only one person truly responsible for the man that is known around the world as
                                          "lLVD" and that is the woman who gave birth to this Satan's Spawn In the first place - a
                                          woman who would have b een better off swallowing a load of semen than allowing a bunch of
                                           llttle sperms up inside of her body.




                                          -   Susan Van Dyke and her offspring




http://www.viaviewfiles.neVuncategorized/feds-shut-down-yet-another-revenge-porn-site-linked-to-james-mcgibney/                                56/84

         ATTORNEY WORK PRODUCT                                           DOC 80                                                  Page 4 of 7
        Case 4:18-cv-00247-ALM Document 95-2 Filed 07/17/19 Page 5 of 8 PageID #: 1903
10/25/2018                                 Feds Shut Down Yet Another Revenge Porn Site Linked To James McGibney!!! I BV Files


                                                                                         Susan Van Dyke                                  102
                                                                                                                                     (~tcl\'S
                                                                                         Customer Service Rep at State Farm Ag ent
                                                                                         OoJa>iFort Wott!!Alva ' lnsuronca

                                                                                         C'...uir$    SUfle f'lf'fl1   AQt.~

                                                                                         P"tt!Vi00$   Smee F&rm ~e
                                                                                         en~          t.lSi'IEd··~ ~~




                                                          Experienee

                                                                      Office Representative for Robert & Daniel Pulaski
                                                                      State Fann Agent
                                                                      Man:h 2012 - Present • 6 years a months
                                                          •
                                                                      fristo, Tex:es



                                                                      State Farm· Kim Higgi ns & Kr istin Grammar Agencies
                                                                      Stat& Fann Insurance
                                                                      Man:h 2009 - March 2012 • 3 years 1 ITlQllth
                                                          •
                                                                      Pleno. TeXlls




                                                          Education

                                                          M.S. In Ed at Butler University
                                                          Maste< or SCience, Education




                                                          Northern Illinois University
                                                          68chelors of Sc"'1ice. Biology and Education




                                                                       0    Street Address
                                                                             15 18 Legacy Drive
                                                                             Suite200
                                                                             Frisco,     TX 75034- 5849
                                                                             Get Directions

                                                                       \ . Phone: 972-71 2-6000

                                                                       0    Office Hours
                                                                             Mon- Fri 8:30arn to 5:00pm
                                                                             Evening/Weekends by Appt.

                                                                       dl Landmark
                                                                             On the corner of Legacy and Highway 121

                                                                       m    Languages
                                                                             English

                                                                       [;] Credentials
                                                                             License: TX-729452

                                                                       e     www.bobpulaski.com




                                            Who else supports Nazis and v io le nt white supremacists who regularity commit criminal acts?




http://www.viaviewfiles.net/uncategorized/feds-shut-down-yet-another-revenge-porn-site-linked-to-james-mcgibney/                                              57/84

         ATTORNEY WORK PRODUCT                                               DOC 80                                                             Page 5 of 7
        Case 4:18-cv-00247-ALM Document 95-2 Filed 07/17/19 Page 6 of 8 PageID #: 1904
10/25/2018                                 Feds Shut Down Yet Another Revenge Porn Site Linked To James McGibney!!! I BV Files




                                           -   Joshua L. Van Dyke




                                           Yeah, this guy right here.




                                           And does his empl oyer know about this?




                                                                 ABOUT US


                                                             • Vadt.let1J1111e"Sit"r~Melig:lwneril.ollrktf'S
                                                             . p.,.,....~CCPClltliC
                                                             • L0tg-term~f1om~t.dimti\uli0r\;lfif~t.cr'S
                                                             · f~aw!iw:d

                                                             AfN PM1IK"fs b; .Hl     ~ i)i'f/,da      CQOlty f1fm. formed lO IU'Wel    priv.a~tr   llG80liM.ed, vaJutt   ~1l
                                                             cpportirilics >M\hin lhe mid~ c:t:lf~tc .sqrnent in fub. "fhe firm Wilitl cWblisf\ed In l:M'ty 2013 b\I' tJtn:e
                                                             faun.l&c~sc.-.'IU"lacorrmonvi:s.locl to build*1~QU.Mttv ~pbtform that~lhdt
                                                             -      ... ~0<pe.lc<a.wf\h 11mdy.indloalztddedslon"""°'C.Af1olitl00Wi~<Mn<d.

                                                             N1'/$~in 1 ecop'liZ.-.aod~thcpo(e11\i.lllcwvWc..N.M1invcslorYrith~1.et·m~"Ul.-.Ja
                                                             value mindset. we .aim to ct.'OCfaic it'!Yl"St.mCnl tctu'tu bv ~q lo• P1Jdcnt and dltClpllnod f1'\0ll'lf'W:t, ~




                                                                                                                                                        . . . .-..
                                                             t1ich«tuaNty pc<JPlc. In.I aJ!o'inn    °"     itlC~rests wftfl Ml our PM\114'0. We ;we • firm be~r that o;.JOd
                                                             enviroornottll.&.scr.bt¥dcorpor~perNW1C't(f.SC;}i$fundaimem•ILOf.IU1 .aiNble l1llSiOCUsutX'CS$..



                                                             ~~--·-·-·~-~·~.--~·-
                                                             at USSSSO
                                                             Of'flCl:s Md
                                                                       ri.nt
                                                                             111<: Ftnrs ....,_Inc.ludo"°'''""'" wt.IUI -
                                                                         mlllon.
                                                                                 of f,.n,:k whO    ~      J)ftwlded   l~
                                                                                                                               -
                                                                                                                       long-tn-m
                                                                                                                                 Plltn.
                                                                                                                                  tn
                                                                                                                           Fund wfth         capital
                                                                                                                                                            ~ F..,,.,
                                                                                                                                                            value foamd
                                                                                                                                                           pu•~
                                                                                                                                                                          ~ .I
                                                             '"""'""""'"


http://www.viaviewfiles.net/uncategorized/feds-shut-down-yet-another-revenge-porn-site-linked-to-james-mcgibney/                                                                               58/84

         ATTORNEY WORK PRODUCT                                                       DOC 80                                                                                      Page 6 of 7
        Case 4:18-cv-00247-ALM Document 95-2 Filed 07/17/19 Page 7 of 8 PageID #: 1905
10/25/2018                                Feds Shut Down Yet Another Revenge Porn Site Linked To James McGibney!!! I BV Files

                                                                  Joshua Van Dyke (Associate)




                                                                  '°""'   L   v.n CM>: Is t...ed In 11oc,.. Kao,.....,,.., 1Nin ~Illes inwde
                                                                  o«utJar'landportfullo~tfur 1 ~~~lrnau.HehA 1 0ve-~ol~.-elnthOfnn:e.
                                                                                                                                                    "'°"°"" -         lot deal

                                                                  lndus.lrylllA,)l"o1r,of .....Nd1CWOf 6~s.N\lc borninptinciJNll il'M:$Ungrob. P.-;o,. toAIJll. Jod'iua~on ltte
                                                                  Sperci3' Siturt.ion,t tt~m at )Q(R., • Slm1'ICf Auoc.bte. p,~. he w.n a Vitt Prt:tident~t SA inlC'.1J~tal In
                                                                  tiongl(J)ttB\'l'he(Chc:w.u rcsuonslble fOf'tkM •t•uctu,in,;.occculioo and PQ.\t ·lfwcstrnent ~nent o4 prMtc
                                                                  equity 1(-d 1'~18: "'"~in tndu5trbls *"'natl.di r~ 6«tolJ.. kllhJ.a bcpll his CMtCI •)ft
                                                                  ~nocnt. ~ oroftuion.ll o\l Do.iltche Sri and BNP PM~ 10 Nia. bhul is a CFA d);a(tc tddtf and
                                                                  ho an MBA from the ~1on Sd.,Q and• M.iftto"'l ol Arts in lntcnation.d Studies frgm \hr Uudct lnMitutc of
                                                                  \MM>>ltyOf~Hels"'-ln~ardChfts<_



                                                                                                          - - -..,..................,.....- -................._ _ _ _¥


                                          Stay t uned for further harrowing updates!




                                          Oh, and t hi s will never not be funny. But more on this later.




                                                                                                               BEXAR COL-:-OTI, TEXAS
                                                      PHILIP R. KLf.L'i. Kl.f.I.'(
                                                      D.Tf.STIGATIO:."S &
                                                      CO'.\"SULTt:'iG. ond JAllf.S W .
                                                      L.\."\1>£.SS,
                                                             j),far.da<lS                                       73" J CDICH L DISTRlCT



                                                             l't=til& EJ.t u>d V .B.M. file lbeu s.a..d Ame..ded Or.yoal Petrucc,

                                                      ~of defeadmt> Philip R                    Kl=.!(].,.. hl\..stigmon; &: CcmuJtul&. and

                                                      ' """'' W. ~. =! woold            "''pe<dUUy Ibo\•· as folloM:
                                                                                    L DlSCO\ntl' COSTR_~L~~~

                                                                      Pl=wu to       T<.~.   R. Cl'; P. 190.i plaimilh 1:llmd to conduct



                                                                                ll. ='<> Ex>rotrro.Ac n o;<S PROCUS




                                                      SI00.000.00

                                                          m. Pu:.A.Dl~C or LC\'D. OF RI.uEr Pti.RSCA.'\'T TO Tr.x. R. Cl\". P. 47(c)
                                                             J.       Punuam to noc R. Cl'; P. 47CcX'J. p1'ui!!!Y1 plud !hat the)' ...i:

                                                      mocitllry srlid m txa-"" of\l,000.000.00




http://www.viaviewfiles.neVuncategorized/feds-shut-down-yet-another-revenge-pom-site-linked-to-james-mcgibney/                                                                                  59/84

         ATTORNEY WORK PRODUCT                                                         DOC 80                                                                                     Page 7 of 7
Case 4:18-cv-00247-ALM Document 95-2 Filed 07/17/19 Page 8 of 8 PageID #: 1906




ATTORNEY WORK PRODUCT               DOC 81                            Page 1 of 1
